





Exhibit 10.1


LPL FINANCIAL HOLDINGS INC.
Non-Employee Director Compensation Policy
Annual Retainer
•
All non-employee directors receive an annual retainer of $235,000, which is paid
in advance on the next business day following the Company’s annual meeting of
stockholders (the “Annual Payment Date”). Of this amount, $80,000 is paid in a
lump sum in cash and $155,000 is paid in the form of restricted shares of the
Company’s common stock (the “Common Stock”).

•
The restricted shares are issued under the Company’s Amended and Restated 2010
Omnibus Equity Incentive Plan (the “2010 Plan”) and vest in full on the date
immediately prior to the date of the Company’s next annual meeting of
stockholders (the “Vesting Date”). The number of restricted shares is determined
by dividing $155,000 by the average of the closing price per share of the Common
Stock on The NASDAQ Stock Market for the trailing thirty consecutive trading
days inclusive of the Annual Payment Date (the “Grant Price”), rounded down to
the nearest whole share.

•
In lieu of the above cash payment, a non-employee director may make an election
(an “Election”) to be issued, on the Annual Payment Date, a number of shares of
the Common Stock under the 2010 Plan determined by dividing $80,000 by the Grant
Price, rounded down to the nearest whole share. An Election must be delivered in
writing (including electronic mail) prior to the Annual Payment Date during an
open trading window under the Company’s insider trading policy.



Additional Service Retainers
•
Members of the standing committees of the Board of Directors receive annual
service retainers in the following amounts, paid in cash in quarterly
installments following the end of each quarter of service:

 
Chair
 
Each Other Member
Audit Committee
$30,000
 
$15,000
Compensation and Human Resources Committee
$25,000
 
$12,500
Nominating and Governance Committee
$20,000
 
$10,000

•
The Chair of the Board receives an additional annual service retainer of
$120,000, paid in cash in quarterly installments following the end of each
quarter of service.



Newly Elected Directors
Following a non-employee director’s initial election to the Board of Directors
other than on the date of an annual meeting of stockholders, he or she will
receive a portion of the annual retainer (the “Pro-Rated Retainer”), payable on
the first business day of the month immediately following such election (the
“Election Payment Date”).


•
The cash portion of the Pro-Rated Retainer will be calculated by multiplying
$80,000 by a fraction, the numerator of which is the number of full months
between the Election Payment Date and the Vesting Date and the denominator of
which is 12 (the “Cash Amount”).

•
The number of restricted shares to be issued will be determined by (i)
multiplying $155,000 by a fraction, the numerator of which is the number of full
months between the Election Payment Date and the Vesting Date and the
denominator of which is 12, and (ii) dividing such product by the average of the
closing price per share of the Common Stock on The NASDAQ Stock Market for the
trailing thirty consecutive trading days inclusive of the Election Payment Date,
rounded down to the nearest whole share. The restricted shares will be issued
under the 2010 Plan and vest in full on the Vesting Date.






--------------------------------------------------------------------------------





•
In lieu of the above cash payment, a non-employee director may make an election
to be issued, on the Election Payment Date, a number of shares of Common Stock
under the 2010 Plan determined by dividing the Cash Amount by the average of the
closing price per share of the Common Stock on The NASDAQ Stock Market for the
trailing thirty consecutive trading days inclusive of the Election Payment Date,
rounded down to the nearest whole share. Such an election must be delivered in
writing (including electronic mail) on or prior to the date of the director’s
election to the Board of Directors.

Newly elected directors, and directors who are newly appointed to a committee,
will also be entitled to pro-rated service retainers for any full month
following his or her initial election to the Board of Directors or initial
appointment to a committee of the Board of Directors, as applicable.
In the discretion of the Board of Directors, the grant date of shares of Common
Stock, including restricted shares, may be delayed until the next open trading
window under the Company’s insider trading policy then in effect.




Effective as of May 17, 2018





